Citation Nr: 1635370	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  14-24 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include adjustment disorder with mixed anxiety and depressed mood (claimed as anxiety, depression, and anger issues).

3.  Entitlement to service connection for polysubstance abuse.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1988 to July 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In October 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) via video conference.  A transcript of the hearing is associated with the record.

The issues of entitlement to service connection for an acquired psychiatric disability other than PTSD, to include adjustment disorder with mixed anxiety and depressed mood (claimed as anxiety, depression, and anger issues), and entitlement to service connection for polysubstance abuse are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence is at least at relative equipoise as to whether the Veteran has a current diagnosis of PTSD.

2.  The evidence establishes that the Veteran engaged in combat with the enemy; his claimed stressor is related to that combat; and the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.

3.  The probative evidence of record demonstrates that it is at least as likely as not that the Veteran has PTSD that is caused by or related to his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2015).  In this decision, the Board grants entitlement to service connection for PTSD.  This represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the notification and assistance requirements as they pertain to that issue is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  For cases certified to the Board after August 4, 2014, such as this case, the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-5).  38 C.F.R. § 4.125(a); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-5).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

Analysis

The Veteran contends that he has PTSD due to in-service combat-related stressors.  See, e.g., October 2015 Board hearing transcript.  Specifically, he has reported that he found himself under fire immediately upon landing in Panama during his active service.   The Veteran has reported that, during the incident, he saw bullets flying by as he tried to find cover.  He was unable to fire his gun out of fear that he might kill his own men.  He saw many men killed around him.  See Diagnostic Assessment by J. King, Psy.D., dated in May 2016.  The Veteran's DD Form 214 reflects decorations that include the Combat Infantryman Badge.  In addition, his service personnel records reflect that he served in Panama from December 20, 1989, to January 31, 1990, which was at the time considered an imminent danger pay area.

As to a current diagnosis of PTSD, Dr. King's May 2016 Diagnostic Assessment reflects extensive diagnostic testing showing that the Veteran meets the diagnostic criteria for PTSD under the DSM-5.  Therefore, the record includes competent evidence that the Veteran has a current diagnosis of PTSD.

In that regard, the Board observes that a February 2013 VA examiner found that the Veteran did not persistently re-experience the reported in-service traumatic events and had only two persistent avoidance symptoms where three are required for a diagnosis of PTSD.  Accordingly, the examiner found that the Veteran did not meet the full criteria for a PTSD diagnosis.  However, the Board finds no reason to afford greater probative weight to the February 2013 VA examiner's finding than to Dr. King's conclusion that the Veteran does meet the diagnostic criteria for PTSD.  Therefore, the Board finds that the record is at the very least at equipoise as to whether the Veteran has a current diagnosis of PTSD.

Dr. King's May 2016 Diagnostic Assessment also shows that the PTSD diagnosis is based on the Veteran's reported in-service stressors.  The Veteran reported at the assessment that, upon returning from Panama, he experienced panic attacks.  He also reported that he continues to experience intrusive memories, flashbacks, dissociative episodes, nightmares, hypervigilance, and other psychiatric symptoms due to the in-service event.  Dr. King opined in the assessment that those symptoms are related to the in-service stressful event.  Accordingly, the record includes competent medical evidence of a link between the current symptoms and the in-service stressor.

As to credible supporting evidence that the claimed in-service stressor occurred, given the decorations noted on the Veteran's DD Form 214 and the notation in his service personnel records demonstrating that he served in an imminent danger pay area, the Veteran's reports of engaging in combat with the enemy are considered credible.  Furthermore, his claimed stressor is related to that combat, and the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  Under 38 C.F.R. § 3.304(f)(2), his lay testimony alone may therefore establish the occurrence of the claimed in-service stressor.

In summary, the record is at least at relative equipoise as to whether the Veteran has a current diagnosis of PTSD.  The evidence establishes that the Veteran engaged in combat with the enemy; his claimed stressor is related to that combat; and the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  Therefore, his lay testimony alone may establish the occurrence of the claimed in-service stressor under the provisions of 38 C.F.R. § 3.304(f)(2).  As such, the Board finds that it is at least as likely as not that the Veteran's PTSD is related to his active service.  38 C.F.R. § 3.304(f).  The benefit of the doubt is resolved in the Veteran's favor, and entitlement to service connection for PTSD must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for posttraumatic stress disorder is granted.


REMAND

The Veteran contends that he has an acquired psychiatric disability other than PTSD that is etiologically related to his active service.  He also contends that he has been diagnosed with polysubstance abuse, and that the condition is also etiologically related to his active service.

The VA treatment records reflect diagnoses for depression, anxiety, and polysubstance abuse.  The February 2013 VA examiner provided diagnoses for adjustment disorder with mixed anxiety and depressed mood; polysubstance dependence in early sustained remission, and antisocial personality disorder.  In remarks, the examiner noted that the Veteran has a longstanding history of legal problems, interpersonal violence, and substance abuse that preceded his military career and has persisted since that time.  He opined, "All diagnosed disorders are less likely as not caused by or a result of military experiences."

The Board finds the February 2013 VA examiner's opinion to be inadequate for decision-making purposes, and that a remand is necessary to obtain an adequate VA opinion as to the Veteran's acquired psychiatric disabilities other than PTSD and polysubstance dependence.  See Barr, 21 Vet. App. at 312.  Specifically, the February 2013 VA examiner did not provide adequate rationale for the negative nexus opinion.  To the extent that the VA examiner referred to the Veteran's pre-service psychiatric symptoms as rationale for the opinion, the Board notes that the Veteran's January 1988 medical examination for entrance to active service reflects a normal psychiatric evaluation and does not otherwise note a psychiatric condition.  Furthermore, the Veteran's statements as to pre-service legal problems, interpersonal violence, and substance abuse do not constitute clear and unmistakable evidence that he had a psychiatric disability at the time of his entrance into service.  Therefore, the Veteran is considered to have been sound as to psychiatric conditions upon entrance into service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Accordingly, the VA examiner's reference to the Veteran's pre-service history does not constitute adequate rationale for the opinion that all disorders diagnosed at the February 2013 VA examination are less likely as not caused by or a result of military experiences.

The Board notes that, in her Diagnostic Assessment, Dr. King does not provide opinions as to the likely etiologies of the Veteran's polysubstance abuse and acquired psychiatric disabilities other than PTSD.  Therefore, there are no adequate medical opinions of record as to the etiologies of the Veteran's polysubstance abuse and acquired psychiatric disabilities other than PTSD.

The Board notes that the Veteran, through his representative, has contended that the complaints of chest pains shown in the service treatment records and the reassignments shown in the service personnel records are indicative of a psychiatric disability.  See, e.g., October 2015 Board hearing transcript.  On remand, the examiner should address these contentions.  In addition, as to the claim for entitlement to service connection for polysubstance abuse, service connection may not be granted for substance abuse on the basis of service incurrence or aggravation.  38 U.S.C.A. §§ 105, 1110, 1131; 38 C.F.R. § 3.301(a); VAOPGCPREC 2-98.  However, secondary service connection is available for polysubstance abuse if such abuse is found to be secondary to a service-connected disability.  As such, on remand, if the examiner finds that the Veteran has an acquired psychiatric disability other than PTSD and polysubstance abuse that is etiologically related to his active service, then the examiner should also provide an opinion as to whether the Veteran's polysubstance abuse is secondary to that disability.  See 38 C.F.R. § 3.310; Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to the VA examiner who conducted the February 2013 VA examination or, if that examiner is not available, to another qualified VA clinician for preparation of an addendum opinion.  The examiner should indicate that the record was reviewed.  Further in-person examination of the Veteran is left to the discretion of the examiner.  If the examiner determines that further in-person examination of the Veteran is required to provide the information requested below, then such an examination must be scheduled.  The examiner is asked to respond to the following:

a.  Provide a diagnosis for all acquired psychiatric disabilities other than PTSD shown in the record and on examination, if further in-person examination of the Veteran is conducted.

b.  For each diagnosed acquired psychiatric disability other than PTSD and polysubstance abuse, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability had its onset during the Veteran's active service or is otherwise causally or etiologically related to the Veteran's active service.

c.  If it is opined that one or more of the acquired psychiatric disabilities other than PTSD and polysubstance abuse is at least as likely as not causally or etiologically related to the Veteran's active service, then also provide an opinion as to whether it at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed polysubstance abuse is proximately due to, caused by, or chronically aggravated by that psychiatric disability or those psychiatric disabilities.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The question of aggravation must be addressed specifically.  An opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

The examiner must note that the Veteran is considered to have been sound on entrance into active service as to psychiatric disabilities.  Therefore, references to the Veteran's reports of pre-service legal problems, interpersonal violence, and substance abuse do not constitute adequate rationale for a negative nexus opinion.

A complete rationale should be provided for all opinions given.  Any opinion provided should reflect consideration of the of the Veteran's contention that the complaints of chest pains shown in the service treatment records and reassignments shown in the service personnel records are indicative of a psychiatric disability.

2.  After completion of the above, review the expanded record, including the evidence entered since the statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


